Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a spectrum analyzer that obtains a Brillouin gain spectrum from the Brillouin scattered light; and
a spectrum analyzing controller that:
measures a characteristic of the optical fiber under test by analyzing the Brillouin gain spectrum to:
obtain a peak frequency of the Brillouin gain spectrum, and changes a frequency range used by the spectrum analyzer to obtain the Brillouin gain spectrum according to the peak frequency” along with all other limitations of the claim. 
As to claim 10, the prior arts alone or in combination fail to disclose the claimed limitations such as, “obtaining a Brillouin gain spectrum from the Brillouin scattered light; and measuring a characteristic of the optical fiber under test by analyzing the Brillouin gain spectrum to:




 

Claims 2-9 are allowable due to their dependencies. 
The closest references, Chen et al. (US 20030208326 A1) and Mase et al. (US 20130043886 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MD M RAHMAN/           Primary Examiner, Art Unit 2886